Exhibit 99 .1 DEXTERA SURGICAL REPORTS F Y 2 Conference Call at 4:30 p.m. ET Features Noted Cardiothoracic Surgeon Comment ing on Clinical Impact of MicroC utter REDWOOD CITY, Calif . – August 9, 2016 – Dextera Surgical Inc. (Nasdaq: DXTR) today announced financial results for its fiscal fourth quarter and full year ended June 30, 2016. The Company’s conference call at 4:30 p.m. Eastern Time to provide a business update and review financial results will also feature Dr. Joel Dunning, a cardiothoracic surgeon at James Cook University Hospital, Department of Cardiothoracic Surgery in Middlesbrough, U.K., who will provide a clinical perspective on Dextera’s MicroCutter surgical stapler and take related questions. “Over the course of fiscal 2016, with new leadership in place, we have made significant strides to improve the clinical performance of our innovative MicroCutter surgical stapler, as well as driving early adoption by key opinion leaders and executing an effective market awareness program,” said Julian Nikolchev, president and CEO of Dextera Surgical Inc. “With the recent FDA 510(k) clearance, we are beginning our evaluation of the MicroCutter 5/80, that deploys both blue and white cartridges, in selected centers in the U.S. and Europe through initial market preference testing and a newly initiated MATCH registry designed to collect hemostasis and ease-of-use data on our stapler.” “We look forward to expanding our commercial efforts in the fourth quarter of calendar 2016 while advancing our new development program with Intuitive Surgical, Inc. Fiscal 2017 promises to be a pivotal and milestone-driven year for the company,” continued Mr. Nikolchev. Recent Highlights and Accomplishments: ● Received 510(k) clearance to market the blue cartridge reload with the MicroCutter 5/80 intended for transection and resection in multiple open or minimally invasive urologic, thoracic and pediatric surgical procedures, as well as application for transection, resection, and/or creation of anastomoses in the small and large intestine, and the transection of the appendix. ● Initiated a post-market surveillance registry, the MicroCutter-Assisted Thoracic Surgery Hemostasis (MATCH) registry to evaluate the hemostasis and ease-of-use for the MicroCutter 5/80. This is a prospective, open-label, multi-center registry and Dextera Surgical plans to enroll up to 120 patients requiring surgical stapling during a lobectomy or segmentectomy at leading centers in the U.S. and Europe. ● Announced a first-of-its kind use of the MicroCutter 5/80 in a laparoscopic duodenal atresia repair in a newborn. Leading pediatric surgeonOliver Muensterer, M.D., Ph.D., professor and chairman of Pediatric Surgery,University Medical Centerof theJohannes Gutenberg University, Mainz, Germany performed the challenging laparoscopic repair, known as duodenoduodenostomy. ● Successfully completed a six-month feasibility evaluation of the MicroCutter technology as part of an ongoing license agreement with Intuitive Surgical. ● Entered into a joint development program with Intuitive Surgical to develop a surgical stapler and cartridge for use with Intuitive’s da Vinci® Surgical System. Under the terms of the joint development program, Intuitive Surgical will be responsible for the development of the stapler and Dextera Surgical will be responsible for development of the stapler cartridge. Dextera Surgical will receive financial support for the development of the cartridge and tooling for manufacturing as well as a unit-based royalty on commercial sales once the product is on the market. ● Appointed Mark Soberman, M.D., MBA, FACS, to the position of medical director to expand the presence of the MicroCutter 5/80 in minimally-invasive and robotic-assisted surgery by working with key opinion leaders around the world. Dr. Soberman is a practicing thoracic surgeon who also serves as medical director of the Oncology Service Line and chief physician executive, Monocacy Health Partners at Frederick Regional Health System in Frederick, Maryland. ● Initiated new branding, changing the company’s name to Dextera Surgical Inc. to reflect the MicroCutter surgical stapling technology portfolio and broadening the company’s focus beyond its anastomotic product lines originally introduced for use in cardiac surgery. ● Reported positive results for the Multicenter Assessment of Grafts in Coronaries (MAGIC) Study, a long-term post-market evaluation of the C-Port® Distal Anastomosis System demonstrating that the C-Port device is safe and effective when used to create the distal anastomosis in CABG surgery, with equivalent patency rates to hand-sewn grafts at 12 months. Data were presented at the Annual Meeting of the American Association for Thoracic Surgery (AATS) by
